Citation Nr: 0420293	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

1.  The veteran has a diagnosis of PTSD; the examiner has 
related the veteran's PTSD to exposure to combat situations.

2.  The veteran has a verified stressor of being exposed to 
rocket and mortar attacks at Quang Tri while he was assigned 
to the 403rd Transportation Company.


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's report of separation (DD214) showed that he was 
assigned to Company C 5th Engineers Battalion (CBT), 403rd 
Transportation Company as a forklift operator/heavy equipment 
operator.  The veteran received the National Defense Service 
Medal, the Vietnam Service Medal with 2 Bronze service stars, 
one overseas bar, and VCM with 60 device.  Service medical 
records show no complaints, treatment, or diagnosis of a 
psychiatric disorder.  The veteran's December 1970 separation 
examination noted normal psychiatric clinical evaluation.  

At a February 1972 VA examination, the veteran reported that 
in August 1971 while he was at home a fox went inside a 
chicken coop under the house and started eating the chicken.  
The veteran got his shotgun and ran after the fox.  There was 
an engineless truck lying idle in their yard.  He grabbed the 
grill of the truck and put his foot upon the bumper and 
accidentally his foot slipped off of the bumper, the gun he 
was holding and aiming at the fox, held by the left hand, 
slipped and was caught by the right hand.  The gun, at the 
same time hit against the bumper of the truck and discharged.  
He was hit at the left arm and tore the muscles of his arm.  
He was brought to the I. U. Medical Center, Indianapolis, and 
had surgery.  

VA outpatient treatment records show that the veteran gave a 
history of substance abuse, which included LSD, THC and 
cocaine and heroin.  He indicated that he last used LSD in 
February 1996.  The veteran indicated that he had been clean 
since April 1996.  The examiner's impression was rule out 
adjustment disorder with mixed emotional features and rule 
out PTSD.  In November 1996, the veteran was seen for 
consultation to PTSD program.  The veteran reported multiple 
symptoms of PTSD.  He had a mental health assessment made in 
December 1996.  The impression was questionable PTSD with 
dissociative symptoms.

A September 1997 VA clinical note indicated that the veteran 
spoke of his traumatic experiences he had during his work in 
Vietnam in 1968 and 1969.  The veteran indicated that he 
witnessed numerous events involving actual threatened death 
or serious injury or threats to the physical injury of 
himself or others.  The examiner noted that the veteran's 
response to each of these events involved intense fear, 
helplessness, or horror.  These events included the 
following: 1.  Witnessing a Vietnamese child of the age of 
approximately 7 years old walk into an area with a group of 
Americans soldiers with a hand grenade, killing 15 soldiers 
in Quang Tri; 2.  Experiencing a raid at night in Danang when 
he was on watch, during this raid the veteran witnessed a 
fellow serviceman get shot between the eyes, killing him; 3.  
Witnessing an incident involving a fellow serviceman who was 
on guard duty with him in a bunker in Quang Tri fall asleep 
and a Sergeant [redacted] threatening to kill him with a loaded 
.45 pointed at his head; 4.  Witnessing an angry American 
soldier throw a hand grenade into a lieutenant's tent, 
killing him, because the soldier did not like the lieutenant; 
5.  Experiencing multiple raids on bunkers being overrun by 
Vietcong in Quang Tri; 6.  Experiencing attempts by Vietcong 
to shoot him in the city of Quang Tri; 7.  Witnessing an 
ammunition bunk being blown up nearby where he was standing 
in Quang Tri; 8.  Being stabbed in his left shoulder while 
sleeping in his quarters in Quang Tri and his belongings 
being stolen the night before he was stabbed; 9.  Witnessing 
the airport from which he had just taken off in Danang being 
blown up as his airplane was just climbing in altitude having 
just left the runway; 10.  Witnessing many helicopters and 
trucks being blown up; 11.  Being captured by four Vietcong 
in the city of Danang and taken to a compound in the city by 
his captors where he was tortured for five hours, but 
escaped.

The examiner assessed a diagnosis of PTSD, chronic.

At his psychiatric examination conducted by Park Medical 
Group, P.C., in 1996, the veteran reported participating in 
the Vietnam War and felt that the war destroyed his life.  
The veteran indicated that after returning from Vietnam he 
tried to commit suicide by shooting a gun on his left arm.  
He indicated that his left arm and his hand had been 
paralyzed permanently.  

In December 2003, the RO sent a letter to the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), requesting that they verify the veteran's 
stressors.  Out of the enumerated stressors, the USASCRUR 
could only verify the rocket and mortar attacks.  It noted 
that the 403rd Transportation Company, in which the veteran 
was attached, was subject to mortar and rocket attacks for 
the period ending January 31, 1970.  In addition, it was 
noted that for the period ending October 31, 1969 documents 
an attack against Quang Tri on August 31, 1969, which 
resulted in the destruction of seven buildings and 
substantial casualties.  Also, there are documented mortar 
and rocket rounds in four separate attacks, which landed in 
various areas to include the ammunition supply point on 
September 6, 1969.  The veteran served in Vietnam from June 
22, 1969 to January 5, 1970.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated October 2001, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the October 2001 letter, the 
veteran submitted his VA treatment records and the RO 
contacted the USASCRUR in December 2003 for the veteran's 
stressors to be verified.  In December 2003 the USASCRUR 
replied to the request.  The veteran was issued a 
supplemental statement of the case in April 2003 and February 
2004.  In the matter at hand, there is no reasonable 
possibility that a medical opinion or a further examination 
would substantiate the appellant's claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Service connection requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that he served as a forklift 
driver/heavy equipment operator.  This specialty and duty are 
not indicative of combat, nor was the veteran awarded any 
decorations indicative of combat. Accordingly, the record 
must contain sufficient corroboration through service records 
to establish the occurrence of the claimed stressful events.  
38 C.F.R. § 3.304 (f); Zarycki, supra.

Analysis

Service personnel records show that the veteran served in 
Vietnam from June 22, 1969 to January 5, 1970, with the 403rd 
Transportation Company, Quang Tri.
The veteran described rocket and mortar attacks and the 
documentation supplied by the USACRUR confirmed that rocket 
and mortar attacks on Quang Tri did occur during this period.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket.  The Court held that, "Although the unit records do 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

The Pentecost case is similar to the veteran's case.  Since 
the USACRUR documents have verified that the base was subject 
to rocket attacks during the time period the veteran was 
stationed to it, it is determined that the veteran was indeed 
subject to these attacks also.  Accordingly, pursuant to 
Pentecost, and granting the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, it is determined that the USACRUR 
documents verifies the veteran's stressor of being subject to 
rocket attacks while at Quang Tri.

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the evidence to the stressor, his 
claim of service connection for PTSD is granted.  38 C.F.R. § 
3.304(f).


ORDER

Entitlement to service connection for PTSD is granted



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



